In Quo Warranto. On S.Ct.Prac.R. X(5) determination and consideration of respondent board’s motion to dismiss or in the alternative for summary judgment dismissing the petition, and relator’s motion to strike,
IT IS HEREBY ORDERED that relator’s motion be, and hereby is, DENIED.
IT IS FURTHER ORDERED that respondent board’s motion to dismiss be, and hereby is, GRANTED and that the cause be, and hereby is, DISMISSED.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents, would grant an alternative writ, and would deny ah other motions.